                  Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 1 of 44 PageID: 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Christopher McShea                                                                                          JJLH of Trevose, LLC d/b/a Faulkner Volvo

    (b) County of Residence of First Listed Plaintiff             Camden                                      County of Residence of First Listed Defendant              Bucks
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Matthew A. Luber, Esq., McOmber McOmber & Luber
39 E. Main Street, Marlton NJ 08053, 856-985-9800

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                          Injury Product                                                    New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                  Liability                                                   ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud             ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending               Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability         ’ 380 Other Personal          ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage                Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:              ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                Income Security Act                 or Defendant)              ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                           ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                           26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                      ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                          State Statutes
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          42 U.S.C. § 12101, et seq ("ADA"); 29 U.S.C. 2601, ("FMLA")
VI. CAUSE OF ACTION Brief description of cause:
                                           Plaintiff is alleging disability discrimination, retaliation and FMLA violations
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                     in excess of $75,000                         JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/06/2020                                                              /s/ Matthew A. Luber
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 2 of 44 PageID: 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 CHRISTOPHER McSHEA,

                           Plaintiff,
                                                             CIVIL ACTION NO.
                      v.

 JJLH OF TREVOSE, LLC d/b/a
 FAULKNER VOLVO,                                         JURY TRIAL DEMANDED

                               Defendant.


                                          COMPLAINT

       Plaintiff Christopher McShea (“Plaintiff”), by way of this Complaint against Defendant

JJLH of Trevose, LLC d/b/a Faulkner Volvo (“Defendant” or “Defendant Faulkner”) alleges as

follows:

                                        INTRODUCTION

       1.      This case concerns an employer focusing on its bottom-line and turning its back on

an employee at the time the employee needed its support and employer-based medical insurance

the most. With an immunocompromised child at home, on any given day, Plaintiff and his family

must take significant precautionary measures to ensure they do not encounter individuals or

surfaces that could spread infectious disease. This concern was significantly amplified by the

recent COVID-19 pandemic, which, in March 2020, began to precipitously intensify in

Pennsylvania and across the United States. As a result, Plaintiff, a sales manager employed by

Defendant for more than 15 years, made several requests to management to work from home to

avoid unnecessary contact with members of the public and co-workers who could potentially

transmit the virus to Plaintiff and, in turn, to his son. As discussed below, not only did Defendant

reject Plaintiff’s reasonable accommodation request, neither the dealership nor management took

                                                 1
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 3 of 44 PageID: 3



proper precautions to avert the spread of the virus among employees and they forced him to

continue to come to work on site as the pandemic escalated and even after Pennsylvania had

ordered all non-essential business, including Defendant, to be shutdown.

       2.      Even worse, after Plaintiff continued to voice his concerns regarding Defendant’

internal handling of the pandemic and his accommodation request, the company suddenly

terminated his employment under the guise he was being temporarily “furloughed” and in a

deliberate effort hide the true reason for his termination – unlawful discrimination and retaliation

in violation of the Family and Medical Leave Act, 29 U.S.C. 2601, (“FMLA”), Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq (“ADA”), Families First Coronavirus Response Act,

PL 116-127 (“FFCRA”), and the Pennsylvania Human Relations Act, 43 P.S. §§ 951-963

(“PHRA”). Defendant Faulkner’s conduct not only is shameful, it is against the law. Plaintiff

accordingly brings this Complaint.

                             PARTIES, JURISDICTION, VENUE

       3.      Plaintiff is an individual residing at 17 Kirkwood Road, Gibbsboro, New Jersey

08026. At all relevant times, Plaintiff was employed by Defendant Faulkner as a Sales Manager

at the Volvo dealership located at 4429 Street Rd, Feasterville-Trevose, PA 19053.

       4.      Defendant Faulkner is headquartered in Pennsylvania. At all times relevant hereto,

Plaintiff worked at Defendant Faulkner’s location 4429 Street Rd, Feasterville-Trevose, PA 19053.

Defendant Faulkner is an “employer” as defined by the FMLA, ADA, and FFCRA.

       5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1343

and 29 U.S.C. § 2617.

       6.      This action properly lies in this District pursuant to 28 U.S.C. §1391.




                                                 2
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 4 of 44 PageID: 4



        7.     The unlawful acts and practices of Defendant Faulkner were committed within or

upon the direction of Defendant Faulkner’s agents, servants, employees and/or representatives

within the Commonwealth of Pennsylvania and within this District.

        8.     On or about April 15, 2020, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and cross-filed with the Pennsylvania

Human Relations Commission (“PHRC”). Attached as Exhibit “A” is a true and correct copy of

Plaintiff’s Charge of Discrimination.

        9.     On or about July 22, 2020, the EEOC issued Plaintiff a Notice of Right to Sue.

Attached as Exhibit “B” is a true and correct copy of Plaintiff’s Notice of Right to Sue.

                            FACTS COMMON TO ALL CLAIMS

        10.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        11.    The Equal Employment Opportunity Commission (“EEOC”) enforces workplace

anti-discrimination and -retaliation laws including those under the FMLA, ADA, and FFCRA.

        12.    Defendant Faulkner is subject to the FMLA, ADA, and FFCRA.

        13.    Defendant Faulkner employs more than 50 employees.

        14.    Defendant Faulkner is a family-owned group of automotive dealerships serving the

Philadelphia, Bucks County, Harrisburg, and Huntingdon Valley, Pennsylvania areas.

        15.    Although Defendant Faulkner boasts “our family extends beyond the Faulkner

family—Our employees and customers are treated as part of our family. We’re proud to serve

communities across Central and Southeastern Pennsylvania the best vehicles and service,” the

company pretextually terminated Plaintiff’s employment immediately after (i) he reported he was

uncomfortable working onsite due to Defendant Faulkner’s failure to implement/follow basic



                                                  3
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 5 of 44 PageID: 5



precautionary measures to minimize the risk of COVID-19 infections, and/or (ii) he reasonably

requested an accommodation to work remotely to alleviate unnecessary risk to himself during the

pandemic and to his immunocompromised son.

       16.     Defendant Faulkner also engaged in a concerted effort to mask the discrimination

and retaliation by “furloughing” Plaintiff as a result of the coronavirus pandemic when, in reality,

the company had already made the decision to terminate him under the guise of poor

“performance.”

                      Plaintiff’s Employment with Faulkner--Generally

       17.     Plaintiff had been employed with Defendant Faulkner for approximately 15 years

prior to his termination in March 2020.

       18.     Plaintiff was an excellent employee with positive reviews and no disciplinary

history.

       19.     Plaintiff was employed as the Finance Director at Defendant Faulkner’s Toyota

dealership form 2010 through 2013. In that position, Plaintiff’s duties included procuring finance

applications, improving net dollars on finance deals, assisting with the sale of insurance products,

and training finance managers within his department.

       20.     In 2013, Plaintiff was transferred to the “New Car Department,” where he handled

vehicle allocation from the manufacturer, strived to improve gross dollars per vehicle sale, trained

sales personnel, and improved overall sales for the Toyota dealership.

       21.     In October of 2017, Plaintiff was again transferred to the Faulkner Volvo dealership

to become the Sales Manager. At the time of his transfer, the Faulkner Volvo dealership had

struggling sales, did not have a finance manager, and did not have a stable General Manager. This




                                                 4
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 6 of 44 PageID: 6



required Plaintiff himself to complete customer paperwork, report deals to the bank, obtain

contract approval, and sell insurance related products, among other things.

       22.     Plaintiff was one of the few key employees at the dealership that could handle front-

end sales, back-end financing, and manufacturing work.

       23.     During his tenure as Sales Manager for the Volvo dealership, Plaintiff was able to

double the dealership’s average monthly sales.

       24.     As a result, Faulkner Volvo won the “Excellence Award” in 2018 and 2019, a mark

achieved by only 30 dealerships across the United States.

                             Plaintiff’s Son’s Medication Condition

       25.     Plaintiff’s six-year-old son, (“BM”) has Hypoplastic Left Heart Syndrome

(“HLHS”), a rare medical condition and congenital birth defect where the left side of the heart is

either not developed or is underdeveloped.

       26.     As a result of the condition, the left side of BM’s heart is unable to effectively pump

blood to the body. Instead, the right side of the heart must pump blood to the lungs and to the rest

of the body.

       27.     Significant daily medication is necessary to prevent closure of the connection

(ductus arteriosus) between the right and left sides, followed by either surgery or a heart transplant,

in order to treat hypoplastic left heart syndrome.

       28.     Due to HLHS, BM has already endured three open heart surgeries, multiple cardiac

catheterizations, a lymphatic procedure, plural effusions, and the development of PLE (protein loss

enteropathy), among other complications.

       29.     BM takes six medications daily, which are necessary for palliative care and his

survival.



                                                  5
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 7 of 44 PageID: 7



       30.     One of BM’s medications must be obtained through a specialty pharmacy and the

medication costs approximately $6,000 per month.

       31.     As a result of BM’s medical condition, on a daily basis, Plaintiff and other members

of his family have no choice but to mitigate against germs, bacteria, and other substances that

could transmit or lead to infection. That is, irrespective of a pandemic, BM was particularly

vulnerable to viral infections.

       32.     In addition to HLHS, BM is immunocompromised due to the extensive medication,

he takes each day. BM has been hospitalized before for viral infections not nearly as severe or

contagious as COVID-19.

       33.     Critically, while employed at Defendant, Plaintiff obtained his medical benefits, for

himself and his family, from Defendant Faulkner.

                   Pennsylvania’s Response to the Pandemic, Enactment of
                            FFCRA, and CDC-Issued Guidelines

       34.     On March 6, 2020, ten states reported their first case of coronavirus: Hawaii, Utah,

Nebraska, Kentucky, Indiana, Minnesota, Connecticut, South Carolina, Pennsylvania, and

Oklahoma.

       35.     On March 7, 2020, Pennsylvania Governor Tom Wolf announced two new positive

cases in Montgomery County – both cases were related to travel within the United States.

       36.     On March 10, 2020 Governor Wolf announced that all Pennsylvania schools were

to close for ten days.

       37.     On March 15, 2020 the Centers for Disease Control (“CDC”) issued a guidance

recommending against any gathering of 50 or more people for an eight-week period.

       38.     On March 16, 2020, the Trump Administration issued new guidelines urging

citizens to avoid social gatherings of more than ten people and to restrict discretionary travel.

                                                  6
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 8 of 44 PageID: 8



        39.      That same day, Governor Wolf extended Pennsylvania’s shutdown order to the

entire state (the order was originally for a few southeastern counties outside of Philadelphia).

        40.      On March 18, 2020 Pennsylvania announced its first death in Northampton

County following the addition of 37 new cases, bringing the total to 133 cases.

        41.      That same day, the United States enacted the FFCRA, which requires certain

employers to provide their employees with paid sick leave or expanded family and medical leave

for specified reasons related to COVID-19.

        42.      On March 24, 2020, the Wage and Hour Division (the “Division”) of the U.S. Department

of Labor issued additional guidance for employers and employees relating to the two paid leave provisions

of the FFCRA: the Emergency Paid Sick Leave Act and the Emergency Family and Medical Leave

Expansion Act. Specifically, the FFCRA provides in relevant part:

              a. Covered employers must provide to all employees two weeks (up to 80 hours)

                 of paid sick leave at the employee’s regular rate of pay where the employee is

                 unable to work because the employee is quarantined (pursuant to Federal, State, or

                 local government order or advice of a health care provider), and/or experiencing

                 COVID-19 symptoms and seeking a medical diagnosis; two weeks (up to 80 hours)

                 of paid sick leave at two-thirds the employee’s regular rate of pay because the

                 employee is unable to work because of a bona fide need to care for an individual

                 subject to quarantine (pursuant to Federal, State, or local government order or

                 advice of a health care provider), or care for a child (under 18 years of age) whose

                 school or child care provider is closed or unavailable for reasons related to COVID-

                 19, and/or the employee is experiencing a substantially similar condition as




                                                   7
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 9 of 44 PageID: 9



           specified by the Secretary of Health and Human Services, in consultation with the

           Secretaries of the Treasury and Labor;

        b. A covered employer must provide to employees that it has employed for at least 30

           day up to an additional 10 weeks of paid expanded family and medical leave at two-

           thirds the employee’s regular rate of pay where an employee is unable to work due

           to a bona fide need for leave to care for a child whose school or child care provider

           is closed or unavailable for reasons related to COVID-19.

        c. The paid sick leave and expanded family and medical leave provisions of the

           FFCRA apply to certain public employers, and private employers with fewer than

           500 employees.

        d. Under the FFCRA, an employee qualifies for paid sick time if the employee is

           unable to work (or unable to telework) due to a need for leave because the

           employee: (i) is subject to a Federal, State, or local quarantine or isolation order

           related to COVID-19; (ii) has been advised by a health care provider to self-

           quarantine related to COVID-19; (iii) is experiencing COVID-19 symptoms and is

           seeking a medical diagnosis; (iv) is caring for an individual subject to an order

           described in (1) or self-quarantine as described in (2); (iv) is caring for a child

           whose school or place of care is closed (or child care provider is unavailable) for

           reasons related to COVID-19; or (v) is experiencing any other substantially-similar

           condition specified by the Secretary of Health and Human Services, in consultation

           with the Secretaries of Labor and Treasury;




                                             8
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 10 of 44 PageID: 10



              e. Under the FFCRA, an employee qualifies for expanded family leave if the

                 employee is caring for a child whose school or place of care is closed (or childcare

                 provider is unavailable) for reasons related to COVID-19.

              f. A full-time employee may be eligible for up to 80 hours of leave, and a part-time

                 employee is eligible for the number of hours of leave that the employee works on

                 average over a two-week period. If related to school or child care closures, a full-

                 time employee is eligible for up to 12 weeks of leave at 40 hours a week, and a part-

                 time employee is eligible for leave for the number of hours that the employee is

                 normally scheduled to work over that period.

              g. Covered employers qualify for dollar-for-dollar reimbursement through tax credits

                 for all qualifying wages paid under the FFCRA.

              h. Eligible employees who take leave under the Emergency FMLA Expansion Act are

                 entitled to be restored to the position they held when the leave commenced, or to an

                 equivalent position. Because the Emergency FMLA Expansion Act is an amendment to

                 the FMLA, the language of the FMLA that is unchanged, including prohibitions on

                 discrimination and retaliation against employees for taking FMLA leave, will apply to any

                 leave taken under the Emergency FMLA Expansion Act.

        43.      That is, employers may not discharge, discipline, or otherwise discriminate against

 any employee who takes paid sick leave under the FFCRA.

        44.      On March 19, 2020 Pennsylvania’s department of education announced that all

 statewide assessments would be canceled for the remainder of the 2019–2020 school year.




                                                    9
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 11 of 44 PageID: 11



         45.     That same day, Governor Wolf ordered a statewide shutdown of “non-life

 sustaining businesses” by 8:00p.m. of March 20, 2020. This included Pennsylvania car

 dealerships.

         46.     On March 22, 2020 Philadelphia Mayor Jim Kenney issued a stay-at-home

 order for the city, set to take effect the following day at 8:00a.m.

         47.     The following day, Governor Wolf issued additional stay at home orders for seven

 counties: Allegheny, Bucks, Chester, Delaware, Montgomery, Monroe, and a redundant order for

 Philadelphia County, to go into effect at 8:00p.m. the same day.

         48.     By March 26, 2020, Pennsylvania had 1,687 confirmed COVID-19 cases.

         49.     In or around this time, the CDC also identified certain patient populations at higher

 risk for serious illness with COVID-19.

         50.     This included older adults (greater than age 60), and patients with lung disease,

 heart disease, diabetes, and in particular, high risk congenital cardiac conditions (i.e., patients with

 hypoplastic left heart syndrome, tricuspid atresia, and double inlet left ventricle).

         51.     Pursuant to CDC recommendations, high risk patients and family members were to

 take everyday precautions to keep space from others, to keep away from others who are sick, to

 limit close contact, to wash hands often, to avoid crowds as much as possible, and to stay home as

 much as possible to further reduce the risk of being exposed.

         52.     Further, employers were advised to tell employees that if they have a cough, fever,

 runny nose or other cold or flu-like symptoms, they should stay at home and not risk exposing

 others to illness.




                                                   10
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 12 of 44 PageID: 12



   Plaintiff Reports the Lack of Safety Procedures and Reasonably Requests Medical or to
    Work from Home Due to His Son’s Medical Condition and the State Shutdown Order

        53.     In March 2020, to help combat the spread of the pandemic, Plaintiff, on his own

 volition, used gloves, Lysol, Clorox wipes, and other sanitary products while working at the

 dealership. Plaintiff wiped down all surfaces and kept contact with others to a minimum.

        54.     In or around March 10, 2020, Plaintiff posted a sign with large font on the front

 doors to Volvo Dealership showroom. The signs showed the CDC guidelines for staff and

 customers, and asked individuals to take proper measures to keep the showroom safe and sanitary.

        55.     Defendant Faulkner, inexplicably, removed the signs from the door because “it was

 too much to read” and “it was confusing.” Defendant Faulkner did not replace this sign or

 otherwise notify customers walking through the dealership’s front door.

        56.     Further, several of Plaintiff’s co-workers and supervisors were not taking the

 pandemic seriously and failed to heed certain precautionary measures, including those instituted

 by the company.

        57.     For example, although employees were advised to limit contact with each other and

 to refrain from entering other Faulkner showrooms, the General Manager at the GMC dealership

 repeatedly violated this edict.

        58.     In fact, the GMC General Manager not only kept showing up at the Volvo

 showroom, he would work at the desks and sit in the chairs of other Volvo dealership employees,

 including Plaintiff’s. Plaintiff immediately reported the issue to management and explained this

 is precisely the type of conduct that put Plaintiff and his son at risk.

        59.     In addition, despite cross-contamination and constant contact with the public,

 Defendant Faulkner did not have the dealerships regularly cleaned. The Volvo dealership also had

 no running hot water, which prevented employees from properly cleaning surfaces.

                                                   11
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 13 of 44 PageID: 13



        60.     Plaintiff no longer felt safe working at the Volvo dealership and believed he was

 putting his son in imminent danger by doing so.

        61.     Plaintiff became increasingly concerned that his employer was not taking proper

 precautions to combat the spread of infection within the dealership and that certain employees

 were not taking precautions at all.

        62.     As a result, Plaintiff reported to management that he was uncomfortable working

 onsite due to Defendant Faulkner’s failure to implement/follow basic precautionary measures to

 minimize the risk of COVID-19 infections. This complaint was ignored.

        63.     Plaintiff also reasonably requested either a medical leave or a reasonable

 accommodation to work remotely to alleviate unnecessary risk during the pandemic to his

 immunocompromised son.            Both Plaintiff’s request for leave and the request for an

 accommodation were rejected.

        64.     On March 20, 2020 Pennsylvania shut down all “non-essential” business, including

 Defendant Faulkner.

        65.     Despite the shutdown and Plaintiff’s request for leave or an accommodation,

 Plaintiff was still required to report to work at the dealership. Plaintiff was stunned that he could

 not work remotely and that he was being asked to report to the dealership in violation of an

 executive order issued by the Governor.

        66.     On Thursday, March 26, 2020, Plaintiff complained to dealership Chief Operating

 Officer Tom Joyce.

        67.     Plaintiff explained to Mr. Joyce that he was nervous for his son and family, that he

 felt the dealership was “not doing the right thing,” that the dealership is not taking proper safety




                                                  12
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 14 of 44 PageID: 14



 and sanitary measures seriously, and that he believed it was very concerning that he was still

 required to come into the dealership despite the fact that all nonessential businesses were closed.

        68.     In addition, Plaintiff explained to Mr. Joyce that he could easily do his job remotely

 and that requiring him to come to dealership put him at real risk of infection, and more importantly,

 put his immunocompromised son at serious risk.

        69.     Plaintiff further explained that although all nonessential businesses were closed, by

 March 20, 2020, the dealership showroom was still open. That is, he complained Defendant

 Faulkner still required Plaintiff and two other managers to report in person to the dealership

 showroom, which was in violation of Pennsylvania executive orders by Governor Tom Wolf.

 While Mr. Joyce listened to Plaintiff’s concerns, neither he nor the company did anything to

 address them. Nor did Defendant reconsider Plaintiff’s request for leave.

        70.     On March 28, 2020, Plaintiff was informed by his general manager, James Casey,

 that he was being furloughed. Plaintiff was shocked by the decision – as he was one of the most

 senior employees and he was one of the few employees he was told that he had actually come into

 the showroom. In addition, Plaintiff could easily work on sales and other dealership projects

 remotely.

        71.     In short, Plaintiff was immediately curious as to why he was one of the employees

 chosen to be furloughed. He became concerned that Defendant based his furlough on the fact he

 would likely need medical leave or require accommodation due to his son’s medical condition.

        72.     Plaintiff learned the furlough was simply pretext for something else – his unlawful

 termination.

        73.     After learning of the decision, Plaintiff went to Mr. Casey’s office to ask for clarity

 regarding pay, benefits, and a timeline for return to work after the furlough ended. While Plaintiff



                                                  13
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 15 of 44 PageID: 15



 was in Mr. Casey’s office, Mr. Casey had papers on his desk that reflected which employees were

 being furloughed, which employees were to remain on the payroll, and which employees were to

 be terminated altogether.

        74.     Mr. Casey, in an effort to help Plaintiff, told Plaintiff in confidence that he should

 spend his time “looking for a new job.” Mr. Casey did not elaborate and did not directly say that

 Plaintiff was being terminated under the guise of a furlough, but he made it clear that was the case.

        75.     Indeed, one of the papers left on Mr. Casey’s desk reflected that all of the other

 managers were being furloughed with the intent of coming back but somehow Plaintiff’s job was

 being “eliminated” and he was to be terminated for “performance” reasons, which was completely

 bogus. Upon information and belief, Plaintiff was (1) the only manager who had made a request

 for leave and/or an accommodation due to a sick family member; (2) the only manager with a

 family member with a significant medical condition and costly benefits; (3) and the only manager

 who had voiced concerns about safety and sanitation issues at the dealership.

        76.     Plaintiff immediately knew he was being terminated for voicing his concerns about

 the safety/sanitation issues, for requesting accommodations and medical leave due to his son’s

 medical condition, for complaining that the rejection of his request was not reasonable, because

 Plaintiff would require additional accommodations as the pandemic continued, and/or because he

 has children with significant medical conditions and costly benefits. In short, the pandemic

 presented the perfect scenario to terminate Plaintiff under the guise of a “false furlough.”

        77.     Indeed, well before the so-called furlough ended, Plaintiff received notice from

 insurance company that his “health plan” and “employer-sponsored” coverage has “ended” due to

 the termination of his employment.




                                                  14
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 16 of 44 PageID: 16



        78.     In or around the same time, due to the termination, Plaintiff also received notice of

 his ability to “elect COBRA continuation coverage.”

        79.     Plaintiff’s termination occurred just days after he made a reasonable

 accommodation request and, in the alternative, a request for leave.

        80.     Plaintiff’s termination was pretextual and in retaliation for requesting leave and

 requesting an accommodation.

        81.     Furthermore, after Plaintiff filed his EEOC complaint, Defendant Faulkner

 attempted to walk-back its termination of Plaintiff, claiming that he could return from furlough:

                -----Original Message-----
                From: "Dina Perreault" <dperreault@faulknertobesure.com>
                Sent: Monday, June 29, 2020 1:33pm
                To: "cmcshea@handandstone.com"
                <cmcshea@handandstone.com>
                Cc: "Pat Duffy" <pduffy@faulknerbuickgmc.com>
                Subject: Final Follow Up/ Return to Work - 6/22/20

                Chris,

                As you know, Faulkner offered you the opportunity for recall
                from your current furlough status and extended you
                additional time to accept that offer through June 26,
                2020. You have declined to accept the offer of recall. As
                such, your employment will end effective June 30, 2020, as
                will your participation in the Supplemental Unemployment
                Benefits plan and in all other Company benefit plans. You
                will receive information regarding your right to elect COBRA
                continuation of health care coverage in separate
                correspondence.

                I understand that you still have a key to the Volvo showroom
                in your possession. Please contact me within 7 days to
                return it or mail it back to me at Volvo’s business address
                within the next 7 days. Similarly, if you have any personal
                property at the dealership, please contact me to so that we
                may schedule a time for you to pick it up.

                Thank you,
                Dina


                                                 15
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 17 of 44 PageID: 17



                Dina M. Perreault
                Vice President, Human Resources
                The Faulkner Organization
                https://link.edgepilot.com/s/1ec0b17a/6pLVtHLwo0qyBu_NIfHp1
                g?u=http://www.faulknertobesure.com/
                215-961-2286

         82.    In reality, Defendant’s offer is one of “reinstatement” and an admission of

 wrongdoing by the company. In addition, Defendant Faulkner had already sent Plaintiff COBRA

 and other employee benefits information for terminated employees almost two months earlier.

         83.    As a result of Defendant’ discriminatory and retaliatory actions, Plaintiff will not

 only lose income, which is needed to care for his family, he will lose medical benefits, which are

 necessary for the care of his family and the treatment and care of his children.

         84.    As a result of Defendant’ discriminatory and retaliatory actions, Plaintiff has

 suffered severe emotional distress, including, but not limited to, stress, anxiety, mental anguish

 and dysfunction and sleeplessness.

         85.    At the time of filing of Plaintiff’s Complaint, the timeline of the federal, state and

 local governments’ responses to the pandemic continued to develop and the pandemic intensified

 resulting in nearly 4 million cases of COVID-19 and over 144,000 deaths nationwide, legitimizing

 Plaintiff’s health safety concerns in March 2020.

                                   COUNT I:
                 VIOLATION OF THE FAMILY MEDICAL LEAVE ACT -
                       INTERFERENCE AND RETALIATION

         86.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

 at length.

         87.    The FMLA provides certain employees with up to 12 weeks of unpaid, job-

 protected leave per year.




                                                  16
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 18 of 44 PageID: 18



         88.    Defendant Faulkner at all times relevant hereto, employs fifty (50) or more

 employees.

         89.    Upon information and belief, Defendant, at all times relevant hereto, employ fifty

 (50) or more employees.

         90.    Plaintiff at all times relevant hereto, had worked for at least 1,250 hours during the

 twelve months prior to his previously mentioned period of leave eligibility.

         91.    Defendant wrongfully discharged Plaintiff in retaliation for Plaintiff requesting a

 reasonable accommodation and/or taking FMLA leave.

         92.    Defendant unlawfully failed to reinstate Plaintiff to his former position or a

 comparable one in violation of the FMLA.

         93.    Because of the unlawful actions undertaken by Defendant jointly or severally,

 Plaintiff has been and continues to suffer economic losses and pecuniary damage in the form of

 lost income and benefits past, present and future, and suffer unprovided medical coverage for him

 and his family and incur unpaid medical bills.

         WHEREFORE, Plaintiff demands judgment against Defendant jointly or severally, for

 damages equal to wages, salary, employment benefits, or other compensation denied or lost, plus

 liquidated damages, interest, and costs of suit.

                            COUNT II:
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT AND RETALIATION

         94.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

 at length.

         95.    Defendant, at all times relevant hereto, employ fifteen (15) or more employees.

         96.    The ADA prohibits employers from discriminating and retaliating against

 employees on the basis of the disability of another person.

                                                    17
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 19 of 44 PageID: 19



        97.     Plaintiff at all times relevant hereto, was possessed of the requisite skill, experience,

 education, and other job-related requirements of his employment position with Defendant.

        98.     Plaintiff could perform the essential functions of his employment position while

 working for Defendant.

        99.     Plaintiff’s son suffers from a heart condition, specifically hypoplastic left heart

 syndrome, tricuspid atresia, and double inlet left ventricle.

        100.    Defendant discriminated against and retaliated against Plaintiff as a result of his

 son’s medical condition by treating him differently from other employees who did not have family

 members with a serious medical condition.

        101.    Defendant discriminated against and retaliated against Plaintiff as a result of his

 son’s medical condition by terminating Plaintiff’s employment and terminating Plaintiff’s and his

 family’s health benefits.

        102.    Defendant pretextually terminated Plaintiff for voicing his concerns about the

 safety/sanitation issues, for requesting accommodations and medical leave due to his son’s medical

 condition, for complaining that the rejection of his request was not reasonable and discriminatory,

 because Plaintiff would require additional leave and/or accommodations as the pandemic

 continued, and/or because he has children with significant medical conditions and costly benefits.

        103.    The ADA prohibits employers from retaliating against an employee for requesting

 an accommodation.

        104.    As a direct and proximate cause of the Defendant’ unlawful acts and omissions as

 previously mentioned, Plaintiff has been discharged from his position of employment with

 Defendant Faulkner.




                                                   18
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 20 of 44 PageID: 20



         105.   Because of the unlawful actions undertaken by Defendant, jointly or severally,

 Plaintiff has been and continues to suffer economic losses and pecuniary damage in the form of

 lost income and benefits past, present and future, and suffer unprovided medical coverage for him

 and his family and incur unpaid medical bills.

         WHEREFORE, Plaintiff demands judgment against Defendant jointly or severally, for

 damages equal to wages, salary, employment benefits, or other compensation denied or lost, plus

 liquidated damages, interest, and costs of suit.

                          COUNT III: VIOLATIONS OF THE FFCRA

         106.   Plaintiff repeats each and every allegation set forth above as if set forth fully herein

 at length.

         107.   Plaintiff, at all times relevant hereto, possessed the requisite skill, experience,

 education, and other job-related requirements of his employment position with Defendant.

         108.   Defendant, at all times relevant hereto, employ 500 or less employees.

         109.   Plaintiff could perform the essential functions of his employment position while

 working for Defendant.

         110.   Defendant retaliated against Plaintiff by failing at all relevant times to provide him

 with the reasonable accommodation requested during the pandemic, but not limited to, leave time

 and working remotely during a pandemic.

         111.   Instead, Defendant unlawfully terminated Plaintiff’s employment immediately

 following his request for an accommodation due to the pandemic.

         112.   The FFCRA prohibits employers from retaliating against an employee for

 requesting an accommodation, using sick leave, or asking for leave to care for a sick relative.

         113.   Defendant pretextually terminated Plaintiff’s employment.



                                                    19
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 21 of 44 PageID: 21



        114.    As a direct and proximate cause of the Defendant’ unlawful acts and omissions as

 previously mentioned, Plaintiff has been discharged from his position of employment with

 Defendant.

        115.    Because of the unlawful actions undertaken by Defendant, jointly or severally,

 Plaintiff has been and continues to suffer economic losses and pecuniary damage in the form of

 lost income and benefits past, present and future, and suffer unprovided medical coverage for him

 and his family and incur unpaid medical bills.

        WHEREFORE, Plaintiff demands judgment against Defendant jointly or severally, for

 damages equal to wages, salary, employment benefits, or other compensation denied or lost, plus

 liquidated damages, interest, and costs of suit.

               COUNT IV: PHRA - DISCRIMINATION DUE TO DISABILITY

        116.    The preceding paragraphs are incorporated by reference as if fully set forth.

        117.    The acts, failures to act, and conduct of Defendant set forth above constitute

 unlawful discrimination on the basis Disability in violation of Plaintiff’s rights under the

 Pennsylvania Human Relations Act, 43 P.S. §§ 951-963

        118.    Said violations were intentional and willful.

        WHEREFORE, Plaintiff, respectfully demands judgment in his favor and against

 Defendant, and seeks all appropriate remedies under the Pennsylvania Human Relations Act, 43

 P.S. §§ 951-963 including compensatory and punitive damages, declaratory and injunctive relief,

 interest, costs (including expert witness fees), liquidated damages, negative tax consequence

 damages, attorney’s fees and such other relief as the Court shall deem appropriate.

                               COUNT V: PHRA - RETALIATION

        119.    The preceding paragraphs are incorporated by reference as if fully set forth.



                                                    20
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 22 of 44 PageID: 22



        120.    The acts, failures to act, and conduct of Defendant set forth above constitute

 retaliation against Plaintiff for exercising his rights under the Pennsylvania Human Relations Act,

 43 P.S. §§ 951-963.

        121.    Defendant retaliated against Plaintiff for engaging in protected activities.

        122.    Defendant Faulkner, by and through its employees, retaliated against Plaintiff for

 having exercised is rights under federal and state law. Said violations were intentional and willful.

        WHEREFORE, Plaintiff respectfully demands judgment in his favor and against

 Defendant and seeks all appropriate remedies under the Pennsylvania Human Relations Act, 43

 P.S. §§ 951-963 including compensatory and punitive damages, declaratory and injunctive relief,

 interest, costs (including expert witness fees), liquidated damages, negative tax consequence

 damages, attorney’s fees and such other relief as the Court shall deem appropriate.


 Dated: August 6, 2020                 By:     /s/ Matthew A. Luber
                                               Matthew A. Luber, Esq.
                                               mal@njlegal.com
                                               Kelly E. Adler, Esq.
                                               kea@njlegal.com
                                               Charles J. Kocher, Esq.
                                               cjk@njlegal.com
                                               McOmber McOmber & Luber, P.C.
                                               39 East Main Street
                                               Marlton, NJ 08053
                                               (856) 985-9800 Phone
                                               Attorneys for Plaintiff, Christopher McShea




                                                  21
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 23 of 44 PageID: 23




          Exhibit “A”
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 24 of 44 PageID: 24



 Matthew A. Luber, Esq.
  mal@njlegal.com
 Kelly E. Adler, Esq.
  kea@njlegal.com
 R. Armen McOmber, Esq.
  ram@njlegal.com
 Peter D. Valenzano, Esq.
  pdv@njlegal.com
 McOMBER McOMBER & LUBER, P.C.
 39 East Main Street
 Marlton, New Jersey 08053
 (856) 985-9800 Phone
 (856) 263-2450 Fax
 Attorneys for Charging Party, Christopher McShea
  CHRISTOPHER McSHEA,
                                                EQUAL EMPLOYMENT OPPORTUNITY
                           Charging Party,               COMMISSION

                     v.                                    CHARGE NO.:

  FAULKNER AND COMPANY,
  FAULKNER AUTO GROUP, JJLH OF
  TREVOSE INC. d/b/a FAULKNER                  EEOC CHARGE OF DISCRIMINATION
  VOLVO,

                              Respondents.


        Charging Party Christopher McShea (“Charging Party”), by way of an EEOC Charge of

 Discrimination against Respondents Faulkner and Company, Faulkner Auto Group, and JJLH of

 Trevose Inc. d/b/a Faulkner Volvo (collectively “Respondents” or “Respondent Faulkner”) alleges

 as follows:

                                      INTRODUCTION

        1.     This case concerns an employer focusing on its bottom-line and turning its back on

 an employee at the time the employee needed its support and employer-based medical insurance

 the most. With an immunocompromised child at home, on any given day, Charging Party and his

 family must take significant precautionary measures to ensure they do not encounter individuals


                                               1
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 25 of 44 PageID: 25



 or surfaces that could spread infectious disease. This concern was significantly amplified by the

 recent COVID-19 pandemic, which, in March 2020, began to precipitously intensify in

 Pennsylvania and across the United States. As a result, Charging Party, a sales manager employed

 by Respondents for more than 15 years, made several requests to management to work from home

 to avoid unnecessary contact with members of the public and co-workers who could potentially

 transmit the virus to Charging Party and, in turn, to his son. As discussed below, not only did

 Respondents reject Charging Party’s reasonable accommodation request, neither the dealership

 nor management took proper precautions to avert the spread of the virus among employees and

 they forced him to continue to come to work on site as the pandemic escalated and even after

 Pennsylvania had ordered all non-essential business, including Respondents, to be shutdown.

        2.     Even worse, after Charging Party continued to voice his concerns regarding

 Respondents’ internal handling of the pandemic and his accommodation request, the company

 suddenly terminated his employment under the guise he was being temporarily “furloughed” and

 in a deliberate effort hide the true reason for his termination – unlawful discrimination and

 retaliation in violation of the Family and Medical Leave Act, 29 U.S.C. 2601, (“FMLA”),

 Americans with Disabilities Act, 42 U.S.C. § 12101, et seq (“ADA”), Families First Coronavirus

 Response Act, PL 116-127 (“FFCRA”), and the Pennsylvania Human Relations Act, 43 P.S. §§

 951-963 (“PHRA”). Respondent Faulkner’s conduct not only is shameful, it is against the law.

 Charging Party accordingly brings this Charge.

                                            PARTIES

        3.     Charging Party is an individual residing at 17 Kirkwood Road, Gibbsboro, New

 Jersey 08026. At all relevant times, Charging Party was employed by Respondent Faulkner as a




                                                  2
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 26 of 44 PageID: 26



 Sales Team Manager at the Volvo dealership located at 4429 Street Rd, Feasterville-Trevose, PA

 19053.

          4.    Respondent Faulkner is headquartered in Pennsylvania. At all times relevant

 hereto, Charging Party worked at Respondent Faulkner’s location 4429 Street Rd, Feasterville-

 Trevose, PA 19053. Respondent Faulkner is an “employer” as defined by the FMLA, ADA, and

 FFCRA.

                             FACTS COMMON TO ALL CLAIMS

          5.    Charging Party repeats each and every allegation set forth above as if set forth fully

 herein at length.

          6.    The EEOC enforces workplace anti-discrimination and -retaliation laws including

 those under the FMLA, ADA, and FFCRA.

          7.    Respondent Faulkner is subject to the FMLA, ADA, and FFCRA.

          8.    Respondent Faulkner employs more than 500 employees.

          9.    Respondent Faulkner is a family-owned group of automotive dealerships serving

 the Philadelphia, Bucks County, Harrisburg, and Huntingdon Valley, Pennsylvania areas.

          10.   Although Respondent Faulkner boasts “our family extends beyond the Faulkner

 family—Our employees and customers are treated as part of our family. We’re proud to serve

 communities across Central and Southeastern Pennsylvania the best vehicles and service,” the

 company pretextually terminated Charging Party’s employment immediately after (i) he reported

 he was uncomfortable working onsite due to Respondent Faulkner’s failure to implement/follow

 basic precautionary measures to minimize the risk of COVID-19 infections, and/or (ii) he

 reasonably requested an accommodation to work remotely to alleviate unnecessary risk to himself

 during the pandemic and to his immunocompromised son.



                                                  3
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 27 of 44 PageID: 27



        11.     Respondent Faulkner also engaged in a concerted effort to mask the discrimination

 and retaliation by “furloughing” Charging Party as a result of the coronavirus pandemic when, in

 reality, the company had already made the decision to terminate him under the guise of poor

 “performance.”

                    Charging Party’s Employment with Faulkner--Generally

        12.     Charging Party had been employed with Respondent Faulkner for approximately

 15 years prior to his termination in March 2020.

        13.     Charging Party was an excellent employee with positive reviews and no

 disciplinary history.

        14.     Charging Party was employed as the Finance Director at Respondent Faulkner’s

 Toyota dealership form 2010 through 2013. In that position, Charging Party’s duties included

 procuring finance applications, improving net dollars on finance deals, assisting with the sale of

 insurance products, and training finance managers within his department.

        15.     In 2013, Charging Party was transferred to the “New Car Department,” where he

 handled vehicle allocation from the manufacturer, strived to improve gross dollars per vehicle sale,

 trained sales personnel, and improved overall sales for the Toyota dealership.

        16.     In October of 2017, Charging Party was again transferred to the Faulkner Volvo

 dealership to become the Sales Manager. At the time of his transfer, the Faulkner Volvo dealership

 had struggling sales, did not have a finance manager, and did not have a stable General Manager.

 This required Charging Party himself to complete customer paperwork, report deals to the bank,

 obtain contract approval, and sell insurance related products, among other things.

        17.     Charging Party was one of the few key employees at the dealership that could

 handle front-end sales, back-end financing, and manufacturing work.



                                                    4
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 28 of 44 PageID: 28



        18.     During his tenure as Sales Manager for the Volvo dealership, Charging Party was

 able to double the dealership’s average monthly sales.

        19.     As a result, Faulkner Volvo won the “Excellence Award” in 2018 and 2019, a mark

 achieved by only 30 dealerships across the United States.

                          Charging Party’s Son’s Medication Condition

        20.     Charging Party’s six-year-old son, (“BM”) has Hypoplastic Left Heart Syndrome

 (“HLHS”), a rare medical condition and congenital birth defect where the left side of the heart is

 either not developed or is underdeveloped.

        21.     As a result of the condition, the left side of BM’s heart is unable to effectively pump

 blood to the body. Instead, the right side of the heart must pump blood to the lungs and to the rest

 of the body.

        22.     Significant daily medication is necessary to prevent closure of the connection

 (ductus arteriosus) between the right and left sides, followed by either surgery or a heart transplant,

 in order to treat hypoplastic left heart syndrome.

        23.     Due to HLHS, BM has already endured three open heart surgeries, multiple cardiac

 catheterizations, a lymphatic procedure, plural effusions, and the development of PLE (protein loss

 enteropathy), among other complications.

        24.     BM takes six medications daily, which are necessary for palliative care and his

 survival.

        25.     One of BM’s medications must be obtained through a specialty pharmacy and the

 medication costs approximately $6,000 per month.

        26.     As a result of BM’s medical condition, on a daily basis, Charging Party and other

 members of his family have no choice but to mitigate against germs, bacteria, and other substances



                                                   5
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 29 of 44 PageID: 29



 that could transmit or lead to infection. That is, irrespective of a pandemic, BM was particularly

 vulnerable to viral infections.

        27.     In addition to HLHS, BM is immunocompromised due to the extensive medication,

 he takes each day. BM has been hospitalized before for viral infections not nearly as severe or

 contagious as COVID-19.

        28.     Critically, while employed at Respondents, Charging Party obtained his medical

 benefits, for himself and his family, from Respondent Faulkner.

                    Pennsylvania’s Response to the Pandemic, Enactment of
                             FFCRA, and CDC-Issued Guidelines

        29.     On March 6, 2020, ten states reported their first case of coronavirus: Hawaii, Utah,

 Nebraska, Kentucky, Indiana, Minnesota, Connecticut, South Carolina, Pennsylvania, and

 Oklahoma.

        30.     On March 7, 2020, Pennsylvania Governor Tom Wolf announced two new positive

 cases in Montgomery County – both cases were related to travel within the United States.

        31.     On March 10, 2020 Governor Wolf announced that all Pennsylvania schools were

 to close for ten days.

        32.     On March 15, 2020 the Centers for Disease Control (“CDC”) issued a guidance

 recommending against any gathering of 50 or more people for an eight-week period.

        33.     On March 16, 2020, the Trump Administration issued new guidelines urging

 citizens to avoid social gatherings of more than ten people and to restrict discretionary travel.

        34.     That same day, Governor Wolf extended Pennsylvania’s shutdown order to the

 entire state (the order was originally for a few southeastern counties outside of Philadelphia).

        35.     On March 18, 2020 Pennsylvania announced its first death in Northampton

 County following the addition of 37 new cases, bringing the total to 133 cases.

                                                  6
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 30 of 44 PageID: 30



         36.      That same day, the United States enacted the FFCRA, which requires certain

 employers to provide their employees with paid sick leave or expanded family and medical leave

 for specified reasons related to COVID-19.

         37.      On March 24, 2020, the Wage and Hour Division (the “Division”) of the U.S. Department

 of Labor issued additional guidance for employers and employees relating to the two paid leave provisions

 of the FFCRA: the Emergency Paid Sick Leave Act and the Emergency Family and Medical Leave

 Expansion Act. Specifically, the FFCRA provides in relevant part:

               a. Covered employers must provide to all employees two weeks (up to 80 hours)

                  of paid sick leave at the employee’s regular rate of pay where the employee is

                  unable to work because the employee is quarantined (pursuant to Federal, State, or

                  local government order or advice of a health care provider), and/or experiencing

                  COVID-19 symptoms and seeking a medical diagnosis; two weeks (up to 80 hours)

                  of paid sick leave at two-thirds the employee’s regular rate of pay because the

                  employee is unable to work because of a bona fide need to care for an individual

                  subject to quarantine (pursuant to Federal, State, or local government order or

                  advice of a health care provider), or care for a child (under 18 years of age) whose

                  school or child care provider is closed or unavailable for reasons related to COVID-

                  19, and/or the employee is experiencing a substantially similar condition as

                  specified by the Secretary of Health and Human Services, in consultation with the

                  Secretaries of the Treasury and Labor;

               b. A covered employer must provide to employees that it has employed for at least 30

                  day up to an additional 10 weeks of paid expanded family and medical leave at two-

                  thirds the employee’s regular rate of pay where an employee is unable to work due



                                                    7
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 31 of 44 PageID: 31



            to a bona fide need for leave to care for a child whose school or child care provider

            is closed or unavailable for reasons related to COVID-19.

         c. The paid sick leave and expanded family and medical leave provisions of the

            FFCRA apply to certain public employers, and private employers with fewer than

            500 employees.

         d. Under the FFCRA, an employee qualifies for paid sick time if the employee is

            unable to work (or unable to telework) due to a need for leave because the

            employee: (i) is subject to a Federal, State, or local quarantine or isolation order

            related to COVID-19; (ii) has been advised by a health care provider to self-

            quarantine related to COVID-19; (iii) is experiencing COVID-19 symptoms and is

            seeking a medical diagnosis; (iv) is caring for an individual subject to an order

            described in (1) or self-quarantine as described in (2); (iv) is caring for a child

            whose school or place of care is closed (or child care provider is unavailable) for

            reasons related to COVID-19; or (v) is experiencing any other substantially-similar

            condition specified by the Secretary of Health and Human Services, in consultation

            with the Secretaries of Labor and Treasury;

         e. Under the FFCRA, an employee qualifies for expanded family leave if the

            employee is caring for a child whose school or place of care is closed (or childcare

            provider is unavailable) for reasons related to COVID-19.

         f. A full-time employee may be eligible for up to 80 hours of leave, and a part-time

            employee is eligible for the number of hours of leave that the employee works on

            average over a two-week period. If related to school or child care closures, a full-

            time employee is eligible for up to 12 weeks of leave at 40 hours a week, and a part-



                                              8
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 32 of 44 PageID: 32



                 time employee is eligible for leave for the number of hours that the employee is

                 normally scheduled to work over that period.

              g. Covered employers qualify for dollar-for-dollar reimbursement through tax credits

                 for all qualifying wages paid under the FFCRA.

              h. Eligible employees who take leave under the Emergency FMLA Expansion Act are

                 entitled to be restored to the position they held when the leave commenced, or to an

                 equivalent position. Because the Emergency FMLA Expansion Act is an amendment to

                 the FMLA, the language of the FMLA that is unchanged, including prohibitions on

                 discrimination and retaliation against employees for taking FMLA leave, will apply to any

                 leave taken under the Emergency FMLA Expansion Act.

        38.      That is, employers may not discharge, discipline, or otherwise discriminate against

 any employee who takes paid sick leave under the FFCRA.

        39.      On March 19, 2020 Pennsylvania’s department of education announced that all

 statewide assessments would be canceled for the remainder of the 2019–2020 school year.

        40.      That same day, Governor Wolf ordered a statewide shutdown of “non-life

 sustaining businesses” by 8:00p.m. of March 20, 2020. This included Pennsylvania car

 dealerships.

        41.      On March 22, 2020 Philadelphia Mayor Jim Kenney issued a stay-at-home

 order for the city, set to take effect the following day at 8:00a.m.

        42.      The following day, Governor Wolf issued additional stay at home orders for seven

 counties: Allegheny, Bucks, Chester, Delaware, Montgomery, Monroe, and a redundant order for

 Philadelphia County, to go into effect at 8:00p.m. the same day.

        43.      By March 26, 2020, Pennsylvania had 1,687 confirmed COVID-19 cases.



                                                    9
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 33 of 44 PageID: 33



         44.     In or around this time, the CDC also identified certain patient populations at higher

 risk for serious illness with COVID-19.

         45.     This included older adults (greater than age 60), and patients with lung disease,

 heart disease, diabetes, and in particular, high risk congenital cardiac conditions (i.e., patients with

 hypoplastic left heart syndrome, tricuspid atresia, and double inlet left ventricle).

         46.     Pursuant to CDC recommendations, high risk patients and family members were to

 take everyday precautions to keep space from others, to keep away from others who are sick, to

 limit close contact, to wash hands often, to avoid crowds as much as possible, and to stay home as

 much as possible to further reduce the risk of being exposed.

         47.     Further, employers were advised to tell employees that if they have a cough, fever,

 runny nose or other cold or flu-like symptoms, they should stay at home and not risk exposing

 others to illness.

 Charging Party Reports the Lack of Safety Procedures and Reasonably Requests to Work
     from Home Due to His Son’s Medical Condition and the State Shutdown Order

         48.     In March 2020, to help combat the spread of the pandemic, Charging Party, on his

 own volition, used gloves, Lysol, Clorox wipes, and other sanitary products while working at the

 dealership. Charging Party wiped down all surfaces and kept contact with others to a minimum.

         49.     In or around March 10, 2020, Charging Party posted a sign with large font on the

 front doors to Volvo Dealership showroom. The signs showed the CDC guidelines for staff and

 customers, and asked individuals to take proper measures to keep the showroom safe and sanitary.

         50.     Respondent Faulkner, inexplicably, removed the signs from the door because “it

 was too much to read” and “it was confusing.” Respondent Faulkner did not replace this sign or

 otherwise notify customers walking through the dealership’s front door.




                                                   10
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 34 of 44 PageID: 34



        51.     Further, several of Plaintiff’s co-workers and supervisors were not taking the

 pandemic seriously and failed to heed certain precautionary measures, including those instituted

 by the company.

        52.     For example, although employees were advised to limit contact with each other and

 to refrain from entering other Faulkner showrooms, the General Manager at the GMC dealership

 repeatedly violated this edict.

        53.     In fact, the GMC General Manager not only kept showing up at the Volvo

 showroom, he would work at the desks and sit in the chairs of other Volvo dealership employees,

 including Charging Party’s. Charging Party immediately reported the issue to management and

 explained this is precisely the type of conduct that put Claimant and his son at risk.

        54.     In addition, despite cross-contamination and constant contact with the public,

 Respondent Faulkner did not have the dealerships regularly cleaned. The Volvo dealership also

 had no running hot water, which prevented employees from properly cleaning surfaces.

        55.     Charging Party no longer felt safe working at the Volvo dealership and believed he

 was putting his son in imminent danger by doing so.

        56.     Charging Party became increasingly concerned that his employer was not taking

 proper precautions to combat the spread of infection within the dealership and that certain

 employees were not taking precautions at all.

        57.     As a result, Charging Party reported to management that he was uncomfortable

 working onsite due to Respondent Faulkner’s failure to implement/follow basic precautionary

 measures to minimize the risk of COVID-19 infections. This complaint was ignored.




                                                  11
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 35 of 44 PageID: 35



           58.   Charging Party also reasonably requested an accommodation to work remotely to

 alleviate unnecessary risk during the pandemic to his immunocompromised son. This request was

 rejected.

           59.   On March 20, 2020 Pennsylvania shut down all “non-essential” business, including

 Respondent Faulkner.

           60.   Despite the shutdown, Charging Party was still required to report to work at the

 dealership. Charging Party was stunned that he could not work remotely and that he was being

 asked to report to the dealership in violation of an executive order issued by the Governor.

           61.   On Thursday, March 26, 2020, Charging Party complained to dealership Chief

 Operating Officer Tom Joyce.

           62.   Charging Party explained to Mr. Joyce that he was nervous for his son and family,

 that he felt the dealership was “not doing the right thing,” that the dealership is not taking proper

 safety and sanitary measures seriously, and that he believed it was very concerning that he was

 still required to come into the dealership despite the fact that all nonessential businesses were

 closed.

           63.   In addition, Charging Party explained to Mr. Joyce that he could easily do his job

 remotely and that requiring him to come to dealership put him at real risk of infection, and more

 importantly, put his immunocompromised son at serious risk.

           64.   Charging Party further explained that although all nonessential businesses were

 closed, by March 20, 2020, the dealership showroom was still open. That is, he complained

 Respondent Faulkner still required Charging Party and two other managers to report in person to

 the dealership showroom, which was in violation of Pennsylvania executive orders by Governor




                                                  12
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 36 of 44 PageID: 36



 Tom Wolf. While Mr. Joyce listened to Charging Party’s concerns, neither he nor the company

 did anything to address them.

         65.     On March 28, 2020, Charging Party was informed by his general manager, James

 Casey, that he was being furloughed. Charging Party was shocked by the decision – as he was one

 of the most senior employees and he was one of the few employees he was told that he had actually

 come into the showroom. In addition, Charging Party could easily work on sales and other

 dealership projects remotely.

         66.     In short, Charging Party was immediately curious as to why he was one of the

 employees chosen to be furloughed. He became concerned that Respondents based his furlough

 on the fact he would likely need leave or require accommodation due to his son’s medical

 condition.

         67.     Charging Party learned the furlough was simply pretext for something else – his

 unlawful termination.

         68.     After learning of the decision, Charging Party went to Mr. Casey’s office to ask for

 clarity regarding pay, benefits, and a timeline for return to work after the furlough ended. While

 Charging Party was in Mr. Casey’s office, Mr. Casey had papers on his desk that reflected which

 employees were being furloughed, which employees were to remain on the payroll, and which

 employees were to be terminated altogether.

         69.     Mr. Casey, in an effort to help Charging Party, told Charging Party in confidence

 that he should spend his time “looking for a new job.” Mr. Casey did not elaborate and did not

 directly say that Charging Party was being terminated under the guise of a furlough, but he made

 it clear that was the case.




                                                  13
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 37 of 44 PageID: 37



        70.     Indeed, one of the papers left on Mr. Casey’s desk reflected that all of the other

 managers were being furloughed with the intent of coming back but somehow Charging Party’s

 job was being “eliminated” and he was to be terminated for “performance” reasons, which was

 completely bogus.

        71.     Charging Party immediately knew he was being terminated for voicing his concerns

 about the safety/sanitation issues, for requesting accommodations due to his son’s medical

 condition, for complaining that the rejection of his request was not reasonable, because Charging

 Party would require additional accommodations as the pandemic continued, and/or because he has

 children with significant medical conditions and costly benefits. In short, the pandemic presented

 the perfect scenario to terminate Charging Party under the guise of a “false furlough.”

        72.     Charging Party’s termination occurred just days after he made a reasonable

 accommodation request.

        73.     Charging Party’s termination was pretextual and in retaliation for requesting leave

 and requesting an accommodation.

        74.     As a result of Defendants’ discriminatory and retaliatory actions, Charging Party

 will not only lose income, which is needed to care for his family, he will lose medical benefits,

 which are necessary for the care of his family and the treatment and care of his children.

        75.     As a result of Defendants’ discriminatory and retaliatory actions, Charging Party

 has suffered severe emotional distress, including, but not limited to, stress, anxiety, mental anguish

 and dysfunction and sleeplessness.




                                                  14
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 38 of 44 PageID: 38



                                         COUNT I
                     VIOLATION OF THE FAMILY MEDICAL LEAVE ACT -
                           INTERFERENCE AND RETALIATION
                                  (As to all Respondents)

        76.     Charging Party repeats each and every allegation set forth above as if set forth fully

 herein at length.

        77.     The FMLA provides certain employees with up to 12 weeks of unpaid, job-

 protected leave per year.

        78.     Respondent Faulkner at all times relevant hereto, employs fifty (50) or more

 employees.

        79.     Upon information and belief, Respondents, at all times relevant hereto, employ fifty

 (50) or more employees.

        80.     Charging Party at all times relevant hereto, had worked for at least 1,250 hours

 during the twelve months prior to his previously mentioned period of leave eligibility.

        81.     Respondents wrongfully discharged Charging Party in retaliation for Charging

 Party requesting a reasonable accommodation and/or taking FMLA leave.

        82.     Respondents unlawfully failed to reinstate Charging Party to his former position or

 a comparable one in violation of the FMLA.

        83.     Because of the unlawful actions undertaken by Respondents jointly or severally,

 Charging Party has been and continues to suffer economic losses and pecuniary damage in the

 form of lost income and benefits past, present and future, and suffer unprovided medical coverage

 for him and his family and incur unpaid medical bills.

        WHEREFORE, Charging Party demands judgment against Respondents jointly or

 severally, for damages equal to wages, salary, employment benefits, or other compensation denied

 or lost, plus liquidated damages, interest, and costs of suit.

                                                   15
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 39 of 44 PageID: 39



                               COUNT II
     VIOLATION OF THE AMERICANS WITH DISABILITIES ACT – FAILURE TO
            ACCOMMODATE, DISCRIMINATION AND RETALIATION
                         (Against All Defendants)

        84.     Charging Party repeats each and every allegation set forth above as if set forth fully

 herein at length.

        85.     Respondents, at all times relevant hereto, employ fifteen (15) or more employees.

        86.     The ADA requires that employers provide reasonable accommodations for the

 disabled.

        87.     Charging Party at all times relevant hereto, was possessed of the requisite skill,

 experience, education, and other job-related requirements of his employment position with

 Respondents.

        88.     Charging Party could perform the essential functions of his employment position

 while working for Respondents.

        89.     Respondents discriminated against Charging Party by failing at all relevant times

 to provide him with the reasonable accommodation requested in violation of the ADA including,

 but not limited to, additional leave time and working remotely during a pandemic.

        90.     It is the duty of an employer to engage a qualified employee in good faith in an

 inter-active process to determine if a reasonable accommodation can be accorded a disabled

 employee without resulting in undue prejudice to the employer.

        91.     Respondents discriminated against Charging Party by failing to engage him in good

 faith in an interactive process to determine if continued leave was a reasonable accommodation.

 Instead, Respondents unlawfully terminated Charging Party’s employment immediately following

 his request for an accommodation.




                                                 16
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 40 of 44 PageID: 40



        92.     The ADA prohibits employers from retaliating against an employee for requesting

 an accommodation.

        93.     Respondents pretextually terminated Charging Party’s employment as a result of

 Charging Party’s request for an accommodation.

        94.     The ADA prohibits employers from discrimination against an employee on the

 basis of the employee’s disability.

        95.     Respondents pretextually terminated Charging Party’s employment as a result of

 Charging Party’s request for an accommodation.

        96.     As a direct and proximate cause of the Respondents’ unlawful acts and omissions

 as previously mentioned, Charging Party has been discharged from his position of employment

 with Respondent Faulkner.

        97.     Because of the unlawful actions undertaken by Respondents, jointly or severally,

 Charging Party has been and continues to suffer economic losses and pecuniary damage in the

 form of lost income and benefits past, present and future, and suffer unprovided medical coverage

 for him and his family and incur unpaid medical bills.

        WHEREFORE, Charging Party demands judgment against Respondents jointly or

 severally, for damages equal to wages, salary, employment benefits, or other compensation denied

 or lost, plus liquidated damages, interest, and costs of suit.

                                           COUNT III
                                  VIOLATIONS OF THE FFCRA
                                     (Against All Defendants)

        98.     Charging Party repeats each and every allegation set forth above as if set forth fully

 herein at length.




                                                   17
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 41 of 44 PageID: 41



        99.     Charging Party, at all times relevant hereto, possessed the requisite skill,

 experience, education, and other job-related requirements of his employment position with

 Respondents.

        100.    Charging Party could perform the essential functions of his employment position

 while working for Respondents.

        101.    Respondents retaliated against Charging Party by failing at all relevant times to

 provide him with the reasonable accommodation requested during the pandemic, but not limited

 to, leave time and working remotely during a pandemic.

        102.    Instead, Respondents unlawfully terminated Charging Party’s employment

 immediately following his request for an accommodation due to the pandemic.

        103.    The FFCRA prohibits employers from retaliating against an employee for

 requesting an accommodation, using sick leave, or asking for leave to care for a sick relative..

        104.    Respondents pretextually terminated Charging Party’s employment.

        105.    As a direct and proximate cause of the Respondents’ unlawful acts and omissions

 as previously mentioned, Charging Party has been discharged from his position of employment

 with Respondents.

        106.    Because of the unlawful actions undertaken by Respondents, jointly or severally,

 Charging Party has been and continues to suffer economic losses and pecuniary damage in the

 form of lost income and benefits past, present and future, and suffer unprovided medical coverage

 for him and his family and incur unpaid medical bills.




                                                 18
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 42 of 44 PageID: 42



        WHEREFORE, Charging Party demands judgment against Respondents jointly or

 severally, for damages equal to wages, salary, employment benefits, or other compensation denied

 or lost, plus liquidated damages, interest, and costs of suit.



 Dated: April 15, 2020                  BY:     /s/ Matthew A. Luber
                                                Matthew A. Luber, Esq.
                                                mal@njlegal.com
                                                Kelly E. Adler, Esq.
                                                kea@njlegal.com
                                                R. Armen McOmber, Esq.
                                                ram@njlegal.com
                                                Peter D. Valenzano, Esq.
                                                pdv@njlegal.com
                                                McOmber McOmber & Luber, P.C.
                                                39 East Main Street
                                                Marlton, New Jersey 08053
                                                (856) 985-9800 Phone
                                                (856) 263-2450 Fax
                                                Attorneys for Charging Party, Christopher McShea



      I declare under penalty of perjury that the above is true and correct.



 Dated: April 15, 2020                  BY:     /s/ Christopher McShea
                                                Christopher McShea
                                                Charging Party Signature




                                                   19
Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 43 of 44 PageID: 43




           Exhibit “B”
            Case 1:20-cv-10090-RMB-KMW Document 1 Filed 08/06/20 Page 44 of 44 PageID: 44
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Christopher McShea                                                            From:    Philadelphia District Office
        17 Kirkwood Road                                                                       801 Market Street
        Gibbsboro, NJ 08026                                                                    Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Legal Unit,
 530-2020-04209                                          Legal Technician                                              (267) 589-9700
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                          On behalf of the Commission


                                                                                                                              July 22, 2020



                                                                       Jamie R. Williamson,                                   (Date Mailed)
                                                                         District Director
 cc:

               Kelley Kaufman, Esq.                                                   Matthew Luber, Esq.
               McNees Wallace & Nurick LLC                                            MCOMBER, MCOMBER & LUBER
               100 Pine Street                                                        39 E Main Street
               Harrisburg, PA 17101                                                   Marlton, NJ 08053
